{¶ 53} I concur with all but the majority's remand in the instant case. I dissent from their sua sponte treatment of the issue of excessive damages. Appellant never suggested that the damage award should have been "adjusted to exclude damages for repairs to the south wall." Our role is to "determine the appeal on its merits on the assignments of error * * * and the oral argument." App.R. 12(A)(1)(b). None of the seven assignments of error in the instant case raises the issue the majority reaches to remand for another damages hearing. Furthermore, the issue was not raised during oral argument. Therefore, I would affirm.